United States Court of Appeals
                     For the First Circuit

No. 15-1627

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    JOSHUA J. NIEVES-MERCADO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Cathryn A. Neaves on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.


                        January 30, 2017
             KAYATTA, Circuit Judge.              The district court sentenced

defendant     Joshua       Nieves-Mercado         ("Nieves")       to     60     months'

imprisonment, a term that exceeded by 9 months the top of the

guidelines sentencing range and by 14 months the government's

recommendation pursuant to a plea agreement.                       Nieves appeals,

arguing    that     the   court   abused        its   discretion    by    considering

unreliable    evidence,      by    varying       upward   based     on    information

already factored into the guidelines sentencing range, and by

ignoring     "the    significant     mitigating         factor"    of     his     youth.

According     to     Nieves,      these     errors      rendered        his     sentence

procedurally and substantively unreasonable.                   We disagree and so

affirm.

                                           I.

             We draw the following facts from the plea agreement and

change-of-plea        colloquy,      the        undisputed     portions         of   the

presentence       investigation     report       ("PSR"),    and    the       sentencing

hearing.     See United States v. Rivera-González, 776 F.3d 45, 47

(1st Cir. 2015).

             The criminal conduct at issue took place in the early

morning hours of March 15, 2013.                 Nieves and two other men were

traveling westbound on the highway between Río Grande and Carolina

in Puerto Rico.           Their vehicle approached an intersection and

pulled alongside a red Ford Explorer stopped at the light.                       Nieves

exited the vehicle and carried "a long pointed tip object" to the


                                      - 2 -
driver's side of the Explorer.          He first ordered the driver to get

out.   When she did not immediately comply, he opened the driver's

side door, yanked the driver from her seat, and pushed her toward

the highway lane divider.         Nieves drove away in the Explorer, and

the vehicle in which he arrived likewise fled the scene.

             Hours later, reports surfaced of three armed individuals

disassembling a red Ford Explorer in Canóvanas.                Police officers

responded to the scene and observed two men removing parts from

the Explorer.      The officers took both men into custody.                   Their

investigation     confirmed      that   the    Explorer      was    the     vehicle

carjacked hours earlier.         It also led them to Nieves, whom federal

officers     arrested   the      following    day.     Nieves        waived     his

constitutional rights and admitted to his participation in the

carjacking.

             On March 20, 2013, a grand jury returned a one-count

indictment charging Nieves and the two other men with carjacking

and aiding and abetting in violation of 18 U.S.C. § 2119(1).

Nieves pled guilty to that charge, pursuant to a plea agreement

with   the    government,   on    September    23,   2013.         The    agreement

obligates the government to recommend a sentence in "the middle

range of the applicable guideline," with no stipulation as to

Nieves's criminal history category.           It also includes a sentencing

guidelines calculation table that lists Nieves's total offense

level as twenty-two, reflecting the following:                 a base offense


                                     - 3 -
level of twenty, U.S. Sentencing Guidelines Manual § 2B3.1(a);

plus   a    two-level      enhancement    because     the     offense      involved

carjacking, id. § 2B3.1(b)(5); plus a three-level enhancement

because      Nieves        brandished      a      dangerous         weapon,      id.

§   2B3.1(b)(2)(E);     less    three    levels     because       Nieves   accepted

responsibility, id. § 3E1.1. The parties agreed to seek no further

adjustment to, or departure from, the base offense level.

            The   timely    produced     PSR     mirrors    the    offense      level

computation in the plea agreement, finds a criminal history score

of zero, and computes Nieves's criminal history category as I.

Additionally, the PSR provides a detailed description of the

offense conduct according to the reports of investigation.                        As

relevant to this appeal, the PSR states that FBI agents interviewed

Nieves's codefendants on the date of their arrest.                  Both admitted

their role in the carjacking and subsequent disassembling of the

Explorer,     explaining       that     Nieves     approached       one    of    the

codefendants after the carjacking, told him where to find the

Explorer, and suggested that he remove and sell the radiator to

satisfy a debt Nieves owed to that codefendant.

            The sentencing hearing took place on April 29, 2015.

The district court asked defense counsel whether he had read and

examined the PSR. Defense counsel responded that he had and lodged

one objection unrelated to the issues on appeal.                  Defense counsel

also confirmed that he had explained the PSR to his client and


                                      - 4 -
that they had discussed it together.     He then addressed the court,

providing context for a juvenile adjudication briefly referenced

in the PSR, and noting Nieves's compliance with the terms of his

probation during a previous period of supervision.            He also

referenced     literature   calling   into   question   the   positive

correlation between incarceration and deterrence, and he reported

statistics indicating a higher percentage of guidelines sentences

in the District of Puerto Rico compared to the national average.

Finally, defense counsel argued that offender characteristics

including age, employment, and education made Nieves's potential

for rehabilitation "tremendous" and his risk of recidivism "low."

             The court then heard from Nieves.   In his address to the

court, he stated, "I must apologize to the victims, because what

happened was a momentary thing and I ask them to forgive me."      The

court responded by questioning Nieves's assertion:

          Mr. Nieves, I think it is very good and proper for
     you to ask the victims for forgiveness.      However you
     mentioned that this event and what transpired of you
     committing this carjacking was . . . the result of a
     spur of the moment thing. However, there is information
     to the effect that whatever the situation was between
     you and your two codefendants and whether the three of
     you were arguing or not, at the time in which the vehicle
     is found you had stated that you had a debt, you owed
     money to a codefendant of yours and you told him, take
     the car, sell the parts and use that to cover for my
     debt. So it had a purpose, it served a purpose.

Defense counsel interjected that the information on which the court

relied "did not come from the defendant" and was instead "an




                                 - 5 -
allegation    from   the   other   codefendant."   He   explained   that,

although Nieves accepted responsibility for his participation in

the carjacking, he had a different account of his motivation and

his conduct following the carjacking.       Defense counsel questioned

the credibility of the allegation reported in the PSR, arguing

that it was an "improper factor for the Court to consider" because

the court lacked "any elements on the record before it to determine

if the codefendants [sic] statement is true and he is not trying

to minimize his participation or if our client [sic] version is

true and he is trying to minimize his participation."         The court

made no explicit ruling with respect to the information, instead

indicating that it would hear from the government.

             After hearing from the government, which did not comment

on the disputed evidence, the district court imposed its sentence.

It agreed with the total offense level listed in the plea agreement

of twenty-two and, applying a criminal history category of I,

calculated the applicable guidelines sentencing range as 41 to 51

months of imprisonment.        See U.S. Sentencing Guidelines Manual

ch. 5, pt. A (Sentencing Table). Turning to the sentencing factors

enumerated in 18 U.S.C. § 3553(a), the court discussed "the history

and characteristics of the defendant," id. § 3553(a)(1), including

Nieves's age, education, employment history, family situation,

history of drug abuse, and criminal record.             The court also

considered "the nature and circumstances of the offense," id.,


                                    - 6 -
such as the events immediately preceding the carjacking and the

injury suffered by the victim.              It imposed an upwardly variant

sentence   of    60     months'    imprisonment,         followed   by    a     term    of

supervised release not challenged on appeal.

              Defense    counsel    asked     the    court    to    reconsider         the

sentence, noting that it exceeded the government's recommendation

and arguing that the additional prison time did not further the

goals of punishment set forth in § 3553(a)(2).                        The court, in

denying reconsideration, emphasized that Nieves's actions evinced

his "lack of maturity" and "disregard for human life and disregard

for others."      The court also stated,

      I still have my doubts as to whether this was a way or
      mechanism of paying a debt.     I have to base this on
      information that is available, that is relevant to the
      case, given by a person against his own interest per say
      [sic] in terms of explaining how he was there and why he
      was there and how he got the vehicle and why this person
      got to be related.

The   court     further    explained    that        it    "factored      in"    several

considerations, including "his prior record of delinquency, the

seriousness of this offense[, and] . . . the leading role that he

had in being the one that decided and instructed the other ones."

                                        II.

              Nieves advances several arguments on appeal.1                    First, he

argues that the district court impermissibly considered unreliable



      1Nieves's plea agreement contains a waiver of appeal. The
government agrees with Nieves that the waiver does not bar this


                                       - 7 -
evidence in determining his sentence.           Next, he contends that the

court justified the upward variance with factors the guidelines

sentencing range already took into account.              Additionally, he

claims that the court overlooked the importance of his youth, which

Nieves declares a "significant mitigating factor."             According to

Nieves,     these    errors    produced    a   substantively   unreasonable

sentence.

                                      A.

            "We     review    sentencing   decisions   imposed    under   the

advisory Guidelines, whether outside or inside the applicable

[guidelines sentencing range], for reasonableness."            United States

v. Pantojas-Cruz, 800 F.3d 54, 58 (1st Cir. 2015).               Although we

customarily apply the abuse of discretion standard to assess

reasonableness, "the plain error standard supplants the customary

standard of review" when the defendant neglects to preserve an

objection before the district court.             United States v. Dávila–

González, 595 F.3d 42, 47 (1st Cir. 2010). The government contends

that the plain error standard applies to certain of Nieves's

arguments on appeal, but we sidestep that question because Nieves's

arguments fail under even the more favorable abuse of discretion

standard.




appeal because the court did not sentence Nieves according to the
agreement's recommendations.


                                     - 8 -
           We   review      sentences       imposed     under      the     advisory

guidelines in two phases.        In the first phase, we "examine whether

the district court committed any procedural missteps."                      United

States v. Rossignol, 780 F.3d 475, 477 (1st Cir. 2015).                        Such

missteps include "failing to calculate (or improperly calculating)

the   Guidelines   range,       treating    the     Guidelines    as     mandatory,

failing to consider the section 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range."                United States v. Rivera–

Moreno, 613 F.3d 1, 8 (1st Cir. 2010) (quoting Gall v. United

States, 552 U.S. 38, 51 (2007)).            We have described our abuse of

discretion standard in this context as "multifaceted," as we apply

clear   error   review     to   factual     findings,     de    novo     review   to

interpretations and applications of the guidelines, and abuse of

discretion   review   to    judgment       calls.      See     United    States   v.

Serunjogi, 767 F.3d 132, 142 (1st Cir. 2014) (citing United States

v. Leahy, 668 F.3d 18, 21 (1st Cir. 2012)).

           In the second phase of our review, we "ask whether the

sentence is substantively reasonable."                Rossignol, 780 F.3d at

477. Our inquiry "focuses on the duration of the sentence in light

of the totality of the circumstances." United States v. Del Valle-

Rodríguez, 761 F.3d 171, 176 (1st Cir. 2014).                    It acknowledges

that, although the "sentencing court is under a mandate to consider


                                     - 9 -
a myriad of relevant factors, . . . the weighting of those factors

is largely within the court's informed discretion."      United States

v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011). Our review demands

only "a plausible sentencing rationale and a defensible result."

United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).

                                  B.

          Nieves's first argument concerns the PSR's report of a

statement made by one of Nieves's codefendants concerning the

reasons for disassembling the stolen car.       Nieves argues that the

district court improperly relied on this out-of-court statement by

a codefendant to an FBI agent, whose report of the statement then

made it into the PSR.    We agree with Nieves that the reported

statement can be seen as hearsay, and that the district court

relied on it, at least in part.        Generally, though, "there is no

limitation on the information which a court may consider in

sentencing other than that the information bear sufficient indicia

of reliability to support its probable accuracy, and evidence not

ordinarily admissible under the rules of evidence at trial may be

considered."   United States v. Berzon, 941 F.2d 8, 21 (1st Cir.

1991). Accordingly, district courts may rely on hearsay statements

that bear such indicia of reliability.          See United States v.

Ramírez-Negrón, 751 F.3d 42, 52 (1st Cir.) ("Reliable hearsay is,

of course, admissible during sentencing proceedings."), cert.




                             - 10 -
denied, 135 S. Ct. 276 (2014); U.S. Sentencing Guidelines Manual

§ 6A1.3 cmt. ("Reliable hearsay evidence may be considered.").

            The report of the statement made by his codefendant was

disclosed to Nieves in the PSR.       Nieves does not deny that the

statement was made, nor does he dispute the context in which it

was made. The nature and circumstances of the reported explanation

bolster its reliability.     The codefendant made an inculpatory

statement to law enforcement on the date of his arrest.      This was

not a statement attendant to plea bargaining, a context that

sharpens the codefendant's incentive to shift blame.      Instead, it

was   a   near-contemporaneous   confession   that   acknowledged   the

codefendant's participation not only in the carjacking but also in

the additional criminal activity of disassembling the Explorer to

sell its parts.     Furthermore, the codefendant's statement was

consistent with the actions of the codefendants immediately prior

to their apprehension by law enforcement:       the codefendants had

removed one part from the Explorer, which they had placed in their

vehicle, and were working on removing the radiator when the police

detained them.

            In these circumstances, we find no abuse of discretion

or legal error by the district court in relying on this evidence

at sentencing.   See, e.g., United States v. Parra-Gonzalez, 329 F.

App'x 887, 889 (11th Cir. 2009) (per curiam) (citing United States

v. Gordon, 231 F.3d 750, 761 (11th Cir. 2000)) (finding no clear


                                 - 11 -
error       in   district       court's     reliance     on   codefendants'       hearsay

statements,            even     where     court    did   not     explicitly       address

reliability            of     statements    at     sentencing,       because     "hearsay

statements by [the] codefendants were supported by sufficient

indicia of reliability and [the defendant] had an opportunity to

rebut those statements"); United States v. Berry, 258 F.3d 971,

976–77 (9th Cir. 2001) (similarly finding no abuse of discretion

in district court's reliance on codefendants' hearsay statements,

even where court made no express findings regarding reliability,

given "external consistency" of statements).2

                                              C.

                 Nieves next contends that, apart from the codefendant's

statement, the factors relied on by the district court to support

the variance "were reiterations of the factors already used to

calculate        the        [guidelines    sentencing     range]."       According    to

Nieves,          the        district    court      "pointed     to     no      particular


        2
       Nieves does not argue that the district court failed to
resolve the dispute over this evidence or used an improper
procedure to do so. See Fed. R. Crim. P. 32(i)(3); U.S. Sentencing
Guidelines Manual § 6A1.3(a)–(b). We permit implicit reliability
determinations as to the evidence considered at sentencing where
the basis of the implicit determination is manifest. See United
States v. Van, 87 F.3d 1, 3 (1st Cir. 1996) ("Although explicit
resolution of disputed material facts is preferable, we have found
that the court implicitly resolved the facts when the court's
statements and the sentence imposed showed that the facts were
decided in a particular way."). Here, the district court expressly
found that the statement tended to inculpate the codefendant and
that it explained "how he was there and why he was there and how
he got the vehicle."


                                            - 12 -
characteristics of either the offense itself or [Nieves] that

justified an upward variance." Not so. The district court, before

imposing this above-guidelines sentence, discussed not only the

existence but also the nature of Nieves's criminal history.                See

Del Valle-Rodríguez, 761 F.3d at 176 ("We have held that an upward

variance may be justified by, say, a finding that the defendant's

criminal history score underrepresents the gravity of his past

conduct, or by a finding that the [guidelines sentencing range]

underestimates the likelihood of recidivism." (citation omitted));

cf. United States v. Santa–Otero, 843 F.3d 547, 550–51 (1st Cir.

2016)    (rejecting    argument    that   district   court   double-counted

factor where offense level accounted for mere possession of weapon

yet district court based variance on circumstances attendant to

that possession).      The district court seemed particularly troubled

that Nieves's criminal history began at a young age and that the

circumstances of the juvenile adjudication bore similarities to

the circumstances of this case insofar as Nieves, when upset or

emotional, resorted to aggression and violence.            Additionally, the

district court discussed the emotional injury suffered by the

victim   of    the   carjacking.     Nieves   does   not   explain   how   the

guidelines sentencing range accounted for that factor.

              Nor do we find persuasive Nieves's argument that the

district court abused its discretion by giving short shrift to the

role of his youth in this offense and the juvenile offense.


                                    - 13 -
According     to     Nieves,      although          his     counsel    pointed        to

neuroscientific       evidence     that       "an    adolescent       is     prone    to

impulsive, rash behavior," the district court "essentially gave

this factor no weight in considering the sentence."                           Yet the

district court, before imposing its sentence, specifically noted

Nieves's age at the time of this offense and the juvenile offense.

Later, in response to the motion for reconsideration, the district

court   stated      that--even    assuming      "his       frontal    lobe    has    not

developed     and    he   has    not   matured       enough"--Nieves's         actions

reflected not just a "lack of maturity" but also a "disregard for

human life and disregard for others."                     Thus, "[t]he defendant's

real complaint is not that the court overlooked [his youth] but

that it weighed th[at] factor[] less heavily than he would have

liked."     Rivera-González, 776 F.3d at 50.                However, "that type of

balancing is, within wide limits, a matter for the sentencing

court . . . [and t]hose wide limits were not exceeded, or even

closely approached, in this instance."                Id. (citations omitted).

                                         D.

             Finding no procedural missteps, we consider Nieves's

final argument that his sentence is substantively unreasonable.

According to Nieves, his sentence lacks a "plausible rationale"

because "[t]he court simply gave no reason specific either to

[Nieves's] history or to the crime itself that justified" the

variance.     We have already rejected this contention in finding


                                       - 14 -
that the district court gave reasons for its variance beyond those

factored into the guidelines sentencing range calculation--namely,

the particulars of Nieves's criminal history as well as the

emotional harm suffered by his victim.            The district court's

articulation of those reasons was sufficiently clear, and it

reflected   a   "plausible,   albeit   not    inevitable,   view    of   the

circumstances sufficient to distinguish this case from the mine-

run of cases covered by the [guidelines sentencing range]."              Del

Valle-Rodríguez, 761 F.3d at 177.            We are satisfied that the

district court's upward variance of 9 months on top of a 41-to-

51-month    range   constitutes   a    "defensible   result"   in    these

circumstances, see Martin, 520 F.3d at 96, and thus we find the

sentence substantively reasonable.

                                   III.

            For the foregoing reasons, we affirm Nieves's sentence.




                                  - 15 -